COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Richard M. Thomas v. The State of Texas

Appellate case number:    01-15-00558-CR

Trial court case number: 1411673

Trial court:              176th District Court of Harris County

        Appointed counsel, Clyde Williams, moved to withdraw from the appeal and filed a brief
concluding that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel’s brief raises several issues that he contends are arguable, including
ineffective assistance of trial counsel based on (1) the failure to object to extraneous evidence of
“pimping,” (2) the failure to file a motion to suppress appellant’s statements, and (3) the failure
to call mitigation witnesses during the punishment phase. Based on our independent review of
the record, we conclude that, we “must abate the appeal and remand the case to the trial court
with orders to appoint other counsel to present those and any other grounds that might support
the appeal.” Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Further, we must
allow counsel that filed the Anders brief to withdraw from the case. See id.
        Accordingly, we strike appellate counsel’s Anders brief and grant his motion to
withdraw. Cf. Williams v. State, 976 S.W.2d 871, 873 (Tex. App.—Corpus Christi 1998, order)
(striking counsel’s brief and removing him from the appeal); Marsh v. State, 959 S.W.2d 224,
226 (Tex. App.—Dallas 1996, order), disp. on merits, No. 05-92-00482-CR, 1998 WL 234202
(Tex. App.—Dallas May 12, 1998, no pet.) (same). We abate this appeal and remand the cause
for the trial court to appoint new appellate counsel.1 The trial court is ordered to inform this
Court in writing of the identity of new counsel and the date of appointment within 20 days of
the date of this order. Counsel’s brief will be due 30 days after the trial court makes its
appointment. This appeal will be reinstated after the notice of appointment is received by this
Court.
       It is so ORDERED.


1      New appellate counsel should investigate the record and file a new brief for appellant.
       Counsel’s brief may either present an argument on the merits or a proper Anders brief
       and motion to withdraw, as determined by counsel after a conscientious examination of
       the record.
Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: February 18, 2016